Citation Nr: 0121317	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  95-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied service connection for hepatitis.

In September 1996, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

In March 1997 the Board rendered a decision on the veteran's 
claims.  In January 2001 the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") vacated the Board's decision and remanded the case.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Initially the Board notes that the veteran claimed that he 
incurred hepatitis as a result of Agent Orange exposure 
during service.  He claimed that herbicide agents 
contaminated drinking water and that he, and a large number 
of his unit, incurred an acute episode of hepatitis 
manifested by such symptoms as diarrhea and jaundice.  He 
maintained that Agent Orange contamination was the cause of 
this hepatitis and the hepatitis C which was subsequently 
identified by VA testing in 1994.  Upon appeal to the United 
States Court of Appeals for Veterans Claims, the veteran's 
attorney pursued the claim on the basis of direct service 
connection, not as one of Agent Orange exposure.  
Nevertheless, the Board is bound by the remand of the court.  

The veteran's claim is for service connection for hepatitis.  
A 1994 VA medical record reveals that the veteran has a 
diagnosis of hepatitis C based on laboratory test results.  
The method of transmission and infection of hepatitis C is 
blood borne with the most common means of infection being 
contaminated blood from transfusions and intravenous drug 
use.  The veteran maintains that he was infected with 
hepatitis from contaminated water during service.  However, 
this is a means of transmission of hepatitis A and hepatitis 
B, but not the hepatitis C which the medical evidence reveals 
that he has.  There are indications of post-service events 
which could be the cause of the veteran's hepatitis C 
infection and this evidence needs to be obtained.  First, 
there is evidence that the veteran underwent emergency 
surgery for a ruptured appendix in approximately 1980 at the 
University Hospital in Jacksonville, Florida.  All records 
related to this surgery need to be obtained.  

Second, there is evidence that the veteran was incarcerated 
for 7 years during the period of time from 1985 to 1995 for 
drug related offenses.  The veteran's prison medical records 
should also be obtained as well as information related to the 
exact nature of the offenses for which the veteran was 
incarcerated.   

Finally, there is the indication in the veteran's service 
medical records that he was hospitalized for 3 days in 
September 1969 in Vietnam for hepatitis.  The veteran should 
be requested to provide more specific information so that the 
RO can attempt to retrieve the service department 
hospitalization records.  

The Board notes that the retrieval of the above records in 
part depends on the cooperation of the veteran to provide 
information and releases.  The RO should also provide notice 
to the veteran of the provisions of 38 C.F.R. § 3.158 (2000) 
with respect to abandoned claims and the impact this would 
have should he fail to cooperate with the RO in their 
attempts to assist him in developing his claim by obtaining 
these records.

Because of the absence of documentation of the circumstances 
of the veteran's inservice hepatitis, and because of the 
veteran's assertions, the RO also needs to consider the 
applicability of 38 U.S.C.A. § 1154(b) to the veteran's 
claim. 

Finally, a VA examination of the veteran is necessary.  The 
evidence of record reveals that the veteran currently has 
active hepatitis C.  However, there is an absence of evidence 
with respect to other types of hepatitis.  Specifically, 
laboratory tests could be conducted to ascertain if the 
veteran had remote (healed) hepatitis A and/or hepatitis B in 
the past.  Also, medical opinions need to be obtained.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
provide information and releases to obtain 
the records of his surgery for a ruptured 
appendix at the University Hospital in 
Jacksonville, Florida in approximately 
1980. 

3.  The RO should request the veteran to 
provide specific information, and releases 
if necessary, about the location of his 
period of incarceration during the period 
of time from 1985 to 1995.  The RO should 
attempt to obtain copies of the veteran 
prison medical records if available.   

4.  The RO should request that the veteran 
provide specific information related to 
the dates and location of his alleged 
hospitalization for hepatitis during 
service in Vietnam September 1969.  After 
obtaining the necessary information from 
the veteran the RO should request the 
hospital records from the service 
department, National Personnel Records 
Center (NPRC), or other appropriate 
records depository.

5.  The RO should provide notice to the 
veteran of the provisions of 38 C.F.R. 
§ 3.158 (2000) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO in 
their attempts to assist him in developing 
his claim by obtaining the records 
indicated above. 

6.  The veteran should be accorded the 
appropriate VA examination to ascertain 
the residuals of hepatitis.  Possibly, 
examination by a hepatologist is 
warranted, but the Board will leave it to 
the expertise of the RO and VA medical 
center to ensure that the proper 
examination is conducted.  The report of 
examination should include a detailed 
account of all manifestations of the 
residuals of hepatitis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

Because of the nature of the medical 
questions involved, the following 
serologic tests are required to 
determine the status of remote 
(healed) or current (acute or chronic  
active) viral  hepatitis:  

anti-HAV(IgG) for type-A  viral  
hepatitis

HBsAg, HBsAB, HBcAB(IgM), and 
HBcAB(IgG) for type-B viral hepatitis

anti-HCV for type-C viral hepatitis

The examining physician is requested to 
review the veteran's service medical 
records and answer the following 
questions, if possible:

Do the test results indicate that the 
veteran currently has active 
hepatitis, and/or remote healed 
hepatitis, and if so what type(s)?  

A November 1994 VA medical treatment 
record reveals that the veteran has 
current active hepatitis C and that 
tests for remote hepatitis B were 
negative.  Do the current test 
results indicate remote hepatitis A?

What is the method of transmission 
for each type of hepatitis (A, B, and 
C)?

The veteran claims that he and most 
of his unit in Vietnam were sick with 
symptoms of diarrhea and jaundice and 
that this was the result of 
"contamination."  He alleges that 
this caused his current hepatitis C.  
The evidence of record reveals that 
the veteran was not wounded and did 
not receive any blood transfusions 
during service.  The record reflects 
that subsequent to service, the 
veteran was incarcerated for drug 
related offenses, and that he had an 
emergency appendectomy.  The 
physician is requested to offer an 
opinion, if possible, as to the 
etiology of the veteran's current 
hepatitis C.  


The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The RO is 
reminded to consider the applicability of 
38 U.S.C.A. § 1154(b) to the veteran's 
claim.  The RO should also consider 
38 C.F.R. § 3.158 (2000) with respect to 
abandoned claims if the veteran fails to 
cooperate with requests for information. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).







	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


